Case 4:21-cr-10008-JEM Document 15-3 Entered on FLSD Docket 08/22/2021 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

United States of America
Vv

Mykhaylo Chugay Case Number: 1:21-ck-10008-Martinez/Snow

 

AFFIDAVIT

1. Iam Travis M. Evans, citizen of the United States of America, with residence at
25 Maybelle Ln. Unit M. Weaverville, NC. 28787.
NC ID: 45940912

2. I was previously a resident of Key West, FL. for approx. eleven years.

3. Iam familiar with Mykhaylo Chugay through mutual friends and have known him
for approx. six years.

4. I know Mykhaylo to be a peaceful and law-abiding citizen.

5. I know Mykhaylo to be a trustworthy and honest person.

6. To my knowledge Mykhaylo has been in the US for a very long time, that this is
now his true home in south Florida.

7. Ido not find Mykhaylo to be a threat to society in any fashion and believe he
should be released on bail.

8. I believe Mykhaylo, when released, will utterly follow any and all conditions
stipulated by the court.

9. Iam sure that if he is released on bail it will not pose any threat to our society.

10. I am sure that if he is released on bail, he shall not tamper with evidence or
influence the witnesses of the prosecution and he shall abide by any condition
imposed by the court for releasing him on bail.

11. The petitioner(s) are ready and willing to furnish bail bonds to the satisfaction of
this Honorable court for Mykhaylo being released on bail.

    

I declare under penalty of perjyfy that the forgoing is true and correct.

Travis M. Evans: Dated: 8-ZO - Gl

SUBSCRIBED AND SWORN TO BEFORE ME on MM ha It 29, 26>} to
certify which witness my hand and seal.

\ c
Let YS

Notary Public in and for Buncombe County, North Carolina

 

HEIDI MIMS
1 NOTARY PUBLIC
Buncombe County
North Carolina
My Commission Expires February 23, 2022

 

 

 

 

 
